Citation Nr: 0021761	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative residuals of fusion of the left (minor) wrist, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
July 1993 rating decision and subsequent rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In those decisions, entitlement 
to a temporary total disability rating for postsurgical 
convalescence was granted effective from June 1, 1993 through 
August 31, 1993.
The appellant was also granted an increased disability 
evaluation, from 10 percent to 20 percent, for his left wrist 
disorder, effective January 1, 1994.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal addressing both of these issues.

During the course of this appeal, the RO has granted 
entitlement to temporary total disability ratings for post 
surgical convalescence for the following periods: November 6, 
1996 through January 31, 1996; March 26, 1997 through May 31, 
1997; and November 10, 1999 to May 1, 2000.

This case was previously remanded by the Board for additional 
development on three occasions, May 1996, November 1997 and 
most recently in July 1999.  The Board's November 1997 
decision also granted a four-month extension of a temporary 
total disability rating for post surgical consultation, from 
September 1, 1993 through December 31, 1993.  

For the reasons indicated below, the Board must once again 
remand this case. 


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development has not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

After a thorough review of the veteran's claims file, the 
Board believes that the medical evidence of record is 
incomplete and inadequate for rating the veteran's service-
connected left wrist disorder.  The most recent VA 
examinations of the veteran's service-connected left wrist 
disorder were conducted in September 1999.  However, the 
medical evidence of record indicates that he underwent 
surgery for left open carpal tunnel release and removal of 
exostosis from the dorsal aspect of left wrist in November 
1999.  Following this procedure, the RO granted a temporary 
total disability rating for postsurgical convalescence, 
effective from November 10, 1999 through May 1, 2000.  No 
post surgical treatment records or VA examination reports, 
following the veteran's November 1999 surgery, appear in the 
claims file.

Where the record does not satisfactorily reveal the current 
state of the claimant's disability, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  
Accordingly, the Board concludes that the RO should attempt 
to obtain copies of any medical treatment records, which may 
exist, relating to the veteran's left wrist disorder 
following his November 1999 surgery.  Furthermore, the RO 
should schedule the veteran for additional VA examinations of 
his service-connected left wrist disorder.  


To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:
 
1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated during the past two years for his 
service-connected postoperative residuals 
of fusion of the left (minor) wrist.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured.

Regardless of the veteran's response, the 
RO should attempt to obtain copies of all 
relevant treatment records relating to 
and following the veteran's November 1999 
left wrist surgery at the VA medical 
center in Miami, Florida.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current extent of his 
service-connected postoperative residuals 
of fusion of the left (minor) wrist, with 
history of fracture and neuropathy of the 
hand.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any left 
wrist disorder found to be present.  The 
orthopedist should provide complete 
rationale for all conclusions reached.  
The examiner is specifically directed to 
the following areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his left wrist.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 
38 C.F.R. § 4.40 (1998) (functional 
loss may be due to pain, supported 
by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of the left wrist, in 
degrees, for dorsiflexion, palmer 
flexion, radial deviation and ulnar 
flexion.  The examiner should also 
indicate the normal range of motion 
for the areas tested and how the 
veteran's range of motion deviates 
from these norms.  If the left wrist 
is found to be ankylosed, the report 
should state this conclusion, as 
well as the angle in degrees in 
which the wrist is ankylosed.

c. The examiner should note whether 
any scars are present in the 
veteran's left wrist area.  If so, 
the examination report should 
describe the scar (location and 
size) and indicate whether it is 
tender or painful on object 
demonstration and/or whether the 
scar interferes with the normal 
function of the left hand or wrist.

3.  The appellant should also be accorded 
an examination by a VA neurologist.  The 
report of this examination should include 
a detailed account of all neurological 
manifestations and pathology associated 
with the veteran's service-connected 
postoperative residuals of fusion of the 
left (minor) wrist, with history of 
fracture and neuropathy of left hand.  The 
examiner should indicate whether or not 
the appellant suffers from neurologic 
manifestations due to this condition.  All 
tests including nerve conduction studies 
should be conducted, as deemed necessary 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Special attention should be given 
to the presence or absence of pain, muscle 
spasms, numbness or radiculopathy 
involving the left upper extremity.  The 
examination should be comprehensive and 
the entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The neurologist should 
provide complete rationale for all 
conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

5.  The RO should readjudicate the 
veteran's claim remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




